Citation Nr: 1721927	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  02-12 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of $3,050 in VA pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran served on active duty from March 1953 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2001 RO decision by the Committee on Waivers and Compromises which denied the Veteran's claim for waiver of recovery of an overpayment of $3,050 in VA pension benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was remanded to the Agency of Original Jurisdiction (AOJ) in October 2003.  As discussed below, the AOJ did not substantially comply with the remand directives.  Thus, this appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran requests a waiver of the overpayment indebtedness in the amount of $3050.  The October 2003 Board remand indicates that since 1990, the Veteran has been in receipt of VA nonservice-connected disability pension benefits.  He married M. in 1995, and his pension was then adjusted to pay at a rate for a veteran with a dependent spouse.  According to a May 2000 report of contact form, someone called the RO and told them that the Veteran and M. were divorced on January 1, 1999.  In February 2001, the RO retroactively adjusted the Veteran's pension award, to remove benefits for the dependent spouse M. for the period of February 1999 through January 2001, and this resulted in a $3,050 overpayment of pension benefits which has been charged to the Veteran.

The RO denied waiver of recovery of the pension overpayment, although the Veteran also questions the preliminary matter of whether the overpayment has been properly created.  He asserts that he earlier personally informed the RO of his divorce from M.  The file also includes a marriage certificate showing the Veteran remarried, to L., in November 2000, and there is a question as to whether this remarriage affects the amount of the overpayment.

The October 2003 Board remand directed additional development on the matter of the validity and amount of the pension overpayment.  The AOJ was directed to obtain a copy of the legal document showing the date of the Veteran's divorce from M.; give the Veteran an opportunity to submit evidence to support his allegation that he earlier notified VA of his divorce from M.; recalculate the amount of the pension overpayment, taking into account the Veteran's divorce from M. and his remarriage to L.; provide a comparative financial statement setting forth what the Veteran was actually paid during the period of the overpayment, versus what he was actually due during such period; and thereafter review the claim for a waiver of recovery of the overpayment of VA pension benefits.  

Review of the record shows that in a January 2004 letter, the AOJ requested the information and evidence from the Veteran including a certified copy of the divorce decree with M.  In March 2004, the Veteran submitted a copy of the divorce decree with M. and a copy of a marriage certificate with L.  A June 2007 deferred rating decision indicates that the AOJ requested a recalculation of the overpayment indebtedness because the original calculation of the debt used January 1, 1999 as the divorce date but the correct divorce date is June 8, 1999.  In August 2007, a recalculation was conducted but it is not clear whether the overpayment indebtedness was readjusted.  Another recalculation of the debt was conducted in May 2011.  The report indicates that the date of divorce (from M.) that was used in the recalculation was the February 1, 1999 date and not the June 8, 1999 date.  In May 2011, a supplemental statement of the case was issued for the overpayment issue.  The AOJ indicated that the divorce decree with M. is not of record.  The AOJ stated that the recalculated the debt and the overpayment in the amount of $3,050.00 was confirmed.  The waiver was denied.  In a June 2011 statement, the Veteran asked that this issue be forwarded to the Board as soon as possible and he asserted that the creation of the debt was not his fault.  Review of the record shows that a divorce decree between the Veteran and Maris is of record.  

The Board finds that the AOJ did not substantially comply with the mandates of the October 2003 Board remand.  A remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board therefore finds that a remand for development is necessary.  The AOJ should recalculate the amount of the pension overpayment, taking into account the Veteran's divorce from M. effective June 8, 1999, and his remarriage to L.  The AOJ should provide a written audit setting forth what the Veteran was actually paid during the period of the overpayment, versus what he was actually due during such period.  The Veteran should be given an opportunity to submit evidence to support his request for a waiver and should be asked to submit an updated financial status report.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Recalculate the amount of the pension overpayment, taking into account the Veteran's divorce from M. effective June 8, 1999, and his remarriage to L..  Provide a written audit to the Veteran that sets forth what the Veteran was actually paid during the period of the overpayment, versus what he was actually due during such period.  A copy of this written audit should be placed in the claims file.  

2.  The Veteran should be given an opportunity to submit evidence to support his request for a waiver and should be asked to submit an updated financial status report.

3.  After the above action is completed, readjudicate the issue of entitlement to waiver of an overpayment of pension benefits to include the issue of the validity of the overpayment.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




